               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION

                           DOCKET NO. 1:18-CR-104

UNITED STATES OF AMERICA                  )
                                          )         PRELIMINARY
v.                                        )      ORDER OF FORFEITURE
                                          )
JOSEPH STEVEN HAMRICK                     )


      This matter is before the Court on the United States’ Motion for Preliminary

Order of Forfeiture.   For the reasons set forth below, the Court GRANTS the

motion.

      On August 15, 2018, the Defendant was charged through a Bill of

Information.   Count One charged the Defendant with possession of a firearm in the

furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i).

The Bill of Information included a Notice of Forfeiture, pursuant to 18 U.S.C.

§ 924(d) and 28 U.S.C. § 2461(c), of all firearms or ammunition involved or used in

the violations set forth in the Bill of Information.       Specifically, the Bill of

Information identifies the following firearm and ammunition as being subject to

forfeiture: one Iver Johnson Arms & Cycle Works, Champion model, 16 gauge

shotgun, no serial number; approximately 18 rounds of Federal brand 16 gauge


                                         1
ammunition; and approximately one round of Remington brand 16 gauge

ammunition.

      On August 14, 2018, the Defendant signed a Plea Agreement [Doc. 3] in

which he agreed to plead guilty to Count One and agreed to forfeit his interest in the

above-named property.

      The Court accepted the Defendant’s guilty plea. [Doc. 6 and Text Order of

September 17, 2018].

      Pursuant to Fed. R. Crim. P. 32.2(b)(1)(A), “[i]f the government seeks

forfeiture of specific property, the court must determine whether the government has

established the requisite nexus between the property and the offense.”           Under

18 U.S.C. § 924(d)(1), firearms and ammunition involved or used in section 924

offenses are subject to forfeiture.    To establish whether property is subject to

forfeiture under Fed. R. Crim. P. 32.2 and the applicable forfeiture statute, the United

States must only establish the requisite nexus between the property and the offense

of conviction by a preponderance of the evidence.     See United States v. Cherry, 330

F.3d 658, 669 (4th Cir. 2003).

      Based upon the Bill of Information, Plea Agreement, Factual Basis [Doc. 4],

and the Defendant’s guilty plea, the Court finds that the United States has established

the requisite nexus between the above-named property and the offense to which the

                                           2
Defendant has pleaded guilty, and that the Defendant had an interest in that property.

The Defendant shall forfeit to the United States all firearms or ammunition involved

or used in the violation set forth in the Information. Accordingly, the Iver Johnson

Arms & Cycle Works, Champion model, 16 gauge shotgun, no serial number;

approximately 18 rounds of Federal brand 16 gauge ammunition; and approximately

one round of Remington brand 16 gauge ammunition shall be forfeited pursuant to

18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c).

      It is therefore ORDERED:

      1.     The following property is hereby forfeited to the United States for

disposition according to law, subject to the provisions of 21 U.S.C. § 853(n):

              Iver Johnson Arms & Cycle Works, Champion model, 16 gauge

                shotgun, no serial number;

              Approximately 18 rounds of Federal brand 16 gauge

                ammunition; and

              Approximately one round of Remington brand 16 gauge

                ammunition

      2.     The Attorney General (or a designee) is authorized to seize the forfeited

property subject to forfeiture; to conduct any discovery proper in identifying,



                                          3
locating, or disposing of the property; and to commence proceedings that comply

with any statutes governing third party rights.     Fed. R. Crim. P. 32.2(b)(3).

       3.      Pursuant to 21 U.S.C. § 853(n)(1) and Fed. R. Crim. P. 32.2(b)(6), the

United      States    shall   post   on   an    official   government    internet    site

(www.forfeiture.gov), for at least 30 consecutive days, notice of this order and of its

intent to dispose of the property in such a manner as the United States may direct.

The United States may also, to the extent practicable, provide direct written notice

of this forfeiture.

       4.      Any person, other than the Defendant, having or claiming a legal

interest in the above-listed forfeited property may, within thirty days of the final

publication of notice or of receipt of actual notice, whichever is earlier, petition the

Court for a hearing without a jury to adjudicate the validity of the petitioner’s alleged

interest in the property, and for an amendment of the order of forfeiture pursuant to

21 U.S.C. § 853(n).      The petition shall be signed by the petitioner under penalty of

perjury and shall set forth the nature and extent of the petitioner’s right, title or

interest in the forfeited property; the time and circumstances of the petitioner’s

acquisition of the right, title, or interest in the property; and any additional facts

supporting the petitioner’s claim and the relief sought.     21 U.S.C. § 853(n)(2) and

(3).

                                            4
      5.     After the disposition of any motion filed under Fed. R. Crim P.

32.2(c)(1)(A) and before a hearing on the petition, discovery may be conducted in

accordance with the Federal Rules of Civil Procedure upon a showing that such

discovery is necessary or desirable to resolve factual issues.

      6.     Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this Order of

Forfeiture, the United States Attorney’s Office is authorized to conduct any

discovery needed to identify, locate or dispose of the property, including depositions,

interrogatories, requests for production of documents and to issue subpoenas,

pursuant to Rule 45 of the Federal Rules of Civil Procedure.

      7.     Upon adjudication of third-party interests, if any, this Court will enter

a Final Order of Forfeiture pursuant to 21 U.S.C. § 853(n) and Fed. R. Crim. P.

32(c)(2).

      8.     If no third party files a timely claim, this Preliminary Order of

Forfeiture shall become the Final Order of Forfeiture and shall be made part of the

sentence and included in the judgment, as provided by Fed. R. Crim. P. 32.2(b)(4)

and 32.2(c)(2).

      9.     The Court shall retain jurisdiction to enforce this Order and to amend it

as necessary, pursuant to Fed. R. Crim. P. 32.2(e).


                                       Signed: November 29, 2018

                                           5
